Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending. 
Response to Arguments
Applicant presents the following arguments in the May 09, 2022 amendment.
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea, as a mental process, without significantly more.
Regarding independent claim(s) 1, it recites receiving a message from a first user, the message being for a second user; transmitting the message to the second user; determining, based at least in part on the message, that the first user and the second user had an in-person meeting; transmitting a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user. These limitations under their broadest reasonable interpretation, encompass a mental process of communicating between two people, which can be performed in the human mind. To elaborate, a human with a pen and paper could exchange a message or communicate verbally face to face. The two humans or people when exchanging the message automatically know what they talked about at the previous in-person meeting based on verbal cues that will help them identify what the conversation had at the previous meeting when they see each other the next time. For example, saying ‘it was good to see you last time’ or ‘I had a good time with you yesterday’. The way that the two people communicate with one another comprises the first set of data to determine that the two people had meet previously or previous to the current in person meeting.  Furthermore, with this modified data, the human mind may perform the communication between two people who are discussing verbally or in writing with pen and paper about their previous meeting. 
The claim recites a few additional elements: receiving the first set of data from the first user; determining, based on the first set of data, a score of the second user; and transmitting a notification, based on the score, to the second user. This limitation under its broadest reasonable interpretation is recited as at a high level of generality, for example as a general way of two people communicating in person or using a pen and paper or verbally. The score of the second user would be based on a statement such as “I had a really good time with you yesterday” accompanied with facial reaction or voice inflection, the way the words are stated verses a statement like “It was an ok time yesterday”. Those words can cue the reaction of the first user to the second user and determine the score, transmitting the notification of how the first and second user reacted to their previous meeting using the human mind. This type of communication amounts to mere human interaction or emotion rating, which is a form of insignificant extra-solution activity. Thus, the judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. All elements of this claim amount to no more than processes capable of being carried out by the human mind or insignificant extra-solution activity, and thus do not provide significantly more than the judicial exception. The claim is not patent eligible. 
With regards to claims 2-5, the additional elements do not integrate into a practical application or amount to significantly more than a judicial exception for the same reasons as stated for claim 1. The human mind with pen and paper could correspond exchanging phone numbers, or discuss their location information by discussing where they would like to meet in the future, currently or in the past. The human mind can perform all of this with pen and paper or verbally based on an in-person meeting. The utilization of key words during the discussion can be understood by the human mind, because the two people can determine based on the key words used that they had a good time and would like to meet again. 
With regards to claims 8-9, the additional elements do not integrate into a practical application or amount to significantly more than a judicial exception for the same reasons as stated for claim 1. Additionally, the human mind can perform or understand an agreement between the two people that the conversation or communication had between them would not be shared with a third party. The human mind can perform or understand that if one person shares a private discussion had between the two individuals with a third party, the person may terminate the friendship or stop communicating with that person.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Escapa et al. (US 2019/0354910 A1, hereinafter Escapa) and in view of Aagaard et al. (US 2020/0082350 A1, Aagaard).   
Regarding independent claim(s) 1, Terrill discloses a method executed by at least one hardware processor comprising the steps of: receiving a message from a first user, the message being for a second user; transmitting the message to the second user (Shenoy discloses a client system may be an electronic device including hardware and software such components and capable of carrying out the appropriate functionalities implemented or supported by a client system (hardware device, or any other suitable hardware devices). The processor includes hardware for executing instructions, such as those making up a computer program. The assistant application 136 may communicate the user input to the assistant system 140. Based on the user input, the assistant system 140 may generate responses. Receive, from a first client system associated with a first user, a message sent from the first user to a second user. A first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app), (see Shenoy: Col. 5 lines 1-67, Col. 24 lines 1-67, Col. 30 lines 1-67, Col. 41 lines 1-67, Col. 44 lines 1-67 and FIG. 6). This reads on the claim concepts of a method executed by at least one hardware processor comprising the steps of: receiving a message from a first user, the message being for a second user; transmitting the message to the second user);   
	However, Shenoy does not appear to specifically disclose determining, based at least in part on the message, that the first user and the second user had an in-person meeting.
	In the same field of endeavor, Escapa discloses determining, based at least in part on the message, that the first user and the second user had an in-person meeting (Escapa discloses the schedule analysis engine may determine that a meeting is likely to take place between the first user and the one or more second users. In response to the determination, the schedule analysis engine may then determine one or more factors associated with the meeting, including a meeting type, users likely to be involved with the meeting (e.g., based on users included within the message, based on users involved in similar previous meetings, etc.), potential available spaces, and so forth, (see Escapa: Para. 0080-0090). This reads on the claim concepts of determining, based at least in part on the message, that the first user and the second user had an in-person meeting);  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify a message sent from the first user to a second
user of Shenoy in order to have incorporated determining the users had an in-person meeting, as disclosed by Escapa, since both of these mechanisms are directed to accessing the user data associated with the one or more users may include identifying one or more characteristics of the one or more users. Notably, in some embodiments, user data may be accessed or derived from sensor data. Embodiments may also include, based on the sensor data and the user data, correlating a physical space of the plurality of physical spaces to the one or more users, and sending a notification to at least one of the one or more users identifying the correlation between the physical space and the one or more users. Accordingly, spaces (e.g., rooms within a building or set of buildings) may be intelligently and dynamically scheduled for use by one or more individuals. Scheduling may include an analysis of properties, factors, and data associated with available spaces, particular meetings, meeting types, users, and so forth. Such analyses may then allow determining a suitable space for any particular use and automatically scheduling the space for that use. Matching algorithms is to find one, several, or all occurrences of a defined string (pattern) in a large string (text or sequences) such that each matching is perfect. Pattern matching in computer science is the checking and locating of specific sequences of data of some pattern among raw data or a sequence of tokens. Unlike pattern recognition, the match has to be exact in the case of pattern matching. computer systems have been coupled to one another and to other electronic devices to form both wired and wireless computer networks over which the computer systems and other electronic devices can transfer electronic data. Incorporating the teachings of Escapa into Shenoy would produce a user data associated with one or more users may also be accessed. Accessing the user data associated with the one or more users may include identifying one or more characteristics of the one or more users and/or a context of a meeting. Based on the sensor data
and the user data, a physical space of the plurality of physical spaces may be correlated to the one or more users. A notification may also be sent to at least one of the one or more users that identifies the correlation between the physical space and the one or more users, as disclosed by Escapa, (see Abstract). 
However, Shenoy and Escapa do not appear to specifically disclose transmitting a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user; receiving the first set of data from the first user; determining, based on the first set of data, a score of the second user; and transmitting a notification, based on the score, to the second user.
In the same field of endeavor, Aagaard discloses transmitting a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user (Aagaard discloses server 12 also includes an input-output (I/O) unit 34 for transmitting and receiving data over network 15. For example, a user ("User1) may be looking for potential candidates to go out for a date and desires to find other people of similar background, education level, age and location. For example. User1 might send a message to User2 saying "Hi, I'm Tom-looks like we both play tennis. User1 proceeds to send the invitation to User2 about propose time and date. If User2 confirms the date, the activity, location (in-person meeting), date, and time, may be automatically added to User2's appointment calendar. Other suggested activities (so called "quick dates") are more common, e.g., meeting for ice cream, drinks, or coffee, (see Aagaard: Para. 0050-0060, 0062-0075 and FIG. 4-9). This reads on the claim concepts of transmitting a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user); 
receiving the first set of data from the first user; determining, based on the first set of data, a score of the second user; and transmitting a notification, based on the score, to the second user (Aagaard discloses a user and receiving information from the user, and input-output (I/O) block 40 for transmitting and receiving information over network. For example, a user ("User1) may be looking for potential candidates to go out for a date and desires to find other people of similar background, education level, age and location. For example. User1 might send a message to User2 saying "Hi, I'm Tom-looks like we both play tennis. User1 proceeds to send the invitation to User2 about propose time and date. If User2 confirms the date, the activity, location (in-person meeting), date, and time, may be automatically added to User2's appointment calendar. Other suggested activities (so called "quick dates") are more common, e.g., meeting for ice cream, drinks, or coffee. Storage unit 30 may also be used to store information regarding subscribed users, including reviews, comments, and even penalty/demerit scores for past instances of poor etiquette. The first user will receive one or more notifications alerting the first user that he or she should respond to the second user, (see Aagaard: Para. 0050-0060, 0062-0075 and FIG. 4-9). This reads on the claim concepts of receiving the first set of data from the first user; determining, based on the first set of data, a score of the second user; and transmitting a notification, based on the score, to the second user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a message sent from the first user to a second user of Shenoy and Escapa in order to have incorporated transmitting a request, as disclosed by Aagaard, since both of these mechanisms are directed to matching applications, or "apps", such as those branded Tinder, Bumble. Match, and OkCupid, are well known in the art for searching for another person to build a personal relationship. Some social media matching apps merely seek to match a first user with another user that the first user considers to be attractive; these matching apps give little or no consideration as to whether or not such persons are interested in similar types of activities. While a potential match may look attractive, if that potential match does not share any similar interests with the person searching for a match, then it is unlikely that such parties will successfully pursue a relationship. A suitable match online is just a first step. A user must still actually set-up a date, or personal meeting, with a promising match. Indeed, it is estimated that 75% of online matching app users are unsuccessful is because the parties are frustrated by attempts to schedule the actual date/meeting, or afraid to do so. This probably explains why only approximately 8% of matching app users successfully meet personally for a date/meeting. Request or response reply is one of the basic methods computers use to communicate with each other in a network, in which the first computer sends a request for some data and the second responds to the request. Transmission Control Protocol (TCP) is a standard that defines how to establish and maintain a network conversation by which applications can exchange data. A connection-oriented protocol, which means a connection is established and maintained until the applications at each end have finished exchanging messages. A sending device that initiates an instruction to transmit data, instructions, or information. A communications channel, or transmission media on which the data, instructions, or information travel. A communications device that connects the communications channel to a receiving device. A receiving device that accepts the transmission of data, instructions, or information. A mobile device with messaging, capability allows users to send and receive short messages on a phone or other mobile device. Incorporating the teachings of Aagaard into Shenoy and Escapa would produce a matching app provides a method of matching first and second users and may schedule a personal meeting between them, as disclosed by Aagaard, (see Abstract).
Regarding dependent claim(s) 2, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy and Aagaard do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises determining that the message received from the first user comprises a phone number.
In the same field of endeavor, Escapa discloses wherein determining that the first user and the second user had the in-person meeting comprises determining that the message received from the first user comprises a phone number (Escapa discloses the schedule analysis engine may determine that a meeting is likely to take place between the first user and the one or more second users. In response to the determination, the schedule analysis engine may then determine one or more factors associated with the meeting, including a meeting type, users likely to be involved with the meeting (e.g., based on users included within the message, based on users involved in similar previous meetings, etc.), potential available spaces, and so forth. The network computing environments with many types of computing system configurations, including, personal computers, desktop computers, laptop computers and phone (mobile) (see Escapa: Para. 0032-00035 and 0080-0090). This reads on the claim concepts of wherein determining that the first user and the second user had the in-person meeting comprises determining that the message received from the first user comprises a phone number).
Regarding independent claim(s) 12, Shenoy discloses an apparatus comprising: an interface configured to send and receive data over a network; and a hardware processor configured to: receive, using the interface, a from a first user, the message being for a second user; transmit, using the interface, the message to the second user (Shenoy discloses a network 110 may include one or more networks 110. A web interface encompasses one or more corresponding 20 source files (which a browser may use to render the web interface). A client system may be an electronic device including hardware and software such components and capable of carrying out the appropriate functionalities implemented or supported by a client system (hardware device, or any other suitable hardware devices). The processor includes hardware for executing instructions, such as those making up a computer program. The assistant application 136 may communicate the user input to the assistant system 140. Based on the user input, the assistant system 140 may generate responses. Receive, from a first client system associated with a first user, a message sent from the first user to a second user. A first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app). A web interface (e.g. a webpage) based on the HTML files from the server for presentation to the user. (see Shenoy: Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 24 lines 1-67, Col. 30 lines 1-67, Col. 41 lines 1-67, Col. 44 lines 1-67 and FIG. 6). This reads on the claim concepts of an apparatus comprising: an interface configured to send and receive data over a network; and a hardware processor configured to: receive, using the interface, a from a first user, the message being for a second user; transmit, using the interface, the message to the second user);   
However, Shenoy does not appear to specifically disclose determine, based at least in part on the message, that the first user and the second user had an in-person meeting
	In the same field of endeavor, Escapa discloses determine, based at least in part on the message, that the first user and the second user had an in-person meeting (Escapa discloses the schedule analysis engine may determine that a meeting is likely to take place between the first user and the one or more second users. In response to the determination, the schedule analysis engine may then determine one or more factors associated with the meeting, including a meeting type, users likely to be involved with the meeting (e.g., based on users included within the message, based on users involved in similar previous meetings, etc.), potential available spaces, and so forth, (see Escapa: Para. 0080-0090). This reads on the claim concepts of determine, based at least in part on the message, that the first user and the second user had an in-person meeting);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify a message sent from the first user to a second
user of Shenoy in order to have incorporated determining the users had an in-person meeting, as disclosed by Escapa, since both of these mechanisms are directed to accessing the user data associated with the one or more users may include identifying one or more characteristics of the one or more users. Notably, in some embodiments, user data may be accessed or derived from sensor data. Embodiments may also include, based on the sensor data and the user data, correlating a physical space of the plurality of physical spaces to the one or more users, and sending a notification to at least one of the one or more users identifying the correlation between the physical space and the one or more users. Accordingly, spaces (e.g., rooms within a building or set of buildings) may be intelligently and dynamically scheduled for use by one or more individuals. Scheduling may include an analysis of properties, factors, and data associated with available spaces, particular meetings, meeting types, users, and so forth. Such analyses may then allow determining a suitable space for any particular use and automatically scheduling the space for that use. Matching algorithms is to find one, several, or all occurrences of a defined string (pattern) in a large string (text or sequences) such that each matching is perfect. Pattern matching in computer science is the checking and locating of specific sequences of data of some pattern among raw data or a sequence of tokens. Unlike pattern recognition, the match has to be exact in the case of pattern matching. computer systems have been coupled to one another and to other electronic devices to form both wired and wireless computer networks over which the computer systems and other electronic devices can transfer electronic data. Incorporating the teachings of Escapa into Shenoy would produce a user data associated with one or more users may also be accessed. Accessing the user data associated with the one or more users may include identifying one or more characteristics of the one or more users and/or a context of a meeting. Based on the sensor data
and the user data, a physical space of the plurality of physical spaces may be correlated to the one or more users. A notification may also be sent to at least one of the one or more users that identifies the correlation between the physical space and the one or more users, as disclosed by Escapa, (see Abstract). 
However, Shenoy and Escapa do not appear to specifically disclose transmit, using the interface, a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user; receive, using the interface, the first set of data from the first user; determine, based on the first set of data, a score of the second user; and transmit, using the interface, a notification, based on the score, to the second user. 
In the same field of endeavor, Aagaard discloses transmit, using the interface, a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user (Aagaard discloses server 12 also includes an input-output (I/O) unit 34 for transmitting and receiving data over network 15. For example, a user ("User1) may be looking for potential candidates to go out for a date and desires to find other people of similar background, education level, age and location. For example. User1 might send a message to User2 saying "Hi, I'm Tom-looks like we both play tennis. User1 proceeds to send the invitation to User2 about propose time and date. If User2 confirms the date, the activity, location (in-person meeting), date, and time, may be automatically added to User2's appointment calendar. Other suggested activities (so called "quick dates") are more common, e.g., meeting for ice cream, drinks, or coffee. Note this an interface is a program that allows a user to interact computers in person or over a network. For example, A telephone system, or other electronic information system (If communication device 20 is a mobile communication device, e.g., a smart phone), (see Aagaard: Para. 0050-0060, 0062-0075 and FIG. 4-9). This reads on the claim concepts of transmit, using the interface, a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user); 
receive, using the interface, the first set of data from the first user; determine, based on the first set of data, a score of the second user; and transmit, using the interface, a notification, based on the score, to the second user (Aagaard discloses a user and receiving information from the user, and input-output (I/O) block 40 for transmitting and receiving information over network. For example, a user ("User1) may be looking for potential candidates to go out for a date and desires to find other people of similar background, education level, age and location. For example. User1 might send a message to User2 saying "Hi, I'm Tom-looks like we both play tennis. User1 proceeds to send the invitation to User2 about propose time and date. If User2 confirms the date, the activity, location (in-person meeting), date, and time, may be automatically added to User2's appointment calendar. Other suggested activities (so called "quick dates") are more common, e.g., meeting for ice cream, drinks, or coffee. Storage unit 30 may also be used to store information regarding subscribed users, including reviews, comments, and even penalty/demerit scores for past instances of poor etiquette. The first user will receive one or more notifications alerting the first user that he or she should respond to the second user. Note this an interface is a program that allows a user to interact computers in person or over a network. For example, A telephone system, or other electronic information system (If communication device 20 is a mobile communication device, e.g., a smart phone), (see Aagaard: Para. 0050-0060, 0062-0075 and FIG. 4-9). This reads on the claim concepts of receive, using the interface, the first set of data from the first user; determine, based on the first set of data, a score of the second user; and transmit, using the interface, a notification, based on the score, to the second user).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a message sent from the first user to a second user of Shenoy and Escapa in order to have incorporated transmitting a request, as disclosed by Aagaard, since both of these mechanisms are directed to matching applications, or "apps", such as those branded Tinder, Bumble. Match, and OkCupid, are well known in the art for searching for another person to build a personal relationship. Some social media matching apps merely seek to match a first user with another user that the first user considers to be attractive; these matching apps give little or no consideration as to whether or not such persons are interested in similar types of activities. While a potential match may look attractive, if that potential match does not share any similar interests with the person searching for a match, then it is unlikely that such parties will successfully pursue a relationship. A suitable match online is just a first step. A user must still actually set-up a date, or personal meeting, with a promising match. Indeed, it is estimated that 75% of online matching app users are unsuccessful is because the parties are frustrated by attempts to schedule the actual date/meeting, or afraid to do so. This probably explains why only approximately 8% of matching app users successfully meet personally for a date/meeting. Request or response reply is one of the basic methods computers use to communicate with each other in a network, in which the first computer sends a request for some data and the second responds to the request. Transmission Control Protocol (TCP) is a standard that defines how to establish and maintain a network conversation by which applications can exchange data. A connection-oriented protocol, which means a connection is established and maintained until the applications at each end have finished exchanging messages. A sending device that initiates an instruction to transmit data, instructions, or information. A communications channel, or transmission media on which the data, instructions, or information travel. A communications device that connects the communications channel to a receiving device. A receiving device that accepts the transmission of data, instructions, or information. A mobile device with messaging, capability allows users to send and receive short messages on a phone or other mobile device. Incorporating the teachings of Aagaard into Shenoy and Escapa would produce a matching app provides a method of matching first and second users and may schedule a personal meeting between them, as disclosed by Aagaard, (see Abstract).
Regarding claim 13, (drawn apparatus): claim 13 is apparatus claims respectively that correspond to method of claim 2. Therefore, 13 is rejected for at least the same reasons as the method of 2.
Claims 3, 6, 10, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Escapa et al. (US 2019/0354910 A1, hereinafter Escapa), in view of Aagaard et al. (US 2020/0082350 A1, Aagaard), Terrill et al. (US 8,010,546 B2 hereinafter Terrill) and in view of Rodriguez et al. (US. 2018/0367483 A1, hereinafter Rodriguez). 
Regarding dependent claim(s) 3, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises: receiving location information from the first user indicating a location of the first user at a first time; receiving location information from the second user indicating a location of the second user at a second time.
In the same field of endeavor, Terrill discloses wherein determining that the first user and the second user had the in-person meeting comprises: receiving location information from the first user indicating a location of the first user at a first time; receiving location information from the second user indicating a location of the second user at a second time (Terrill discloses Once a mutually agreeable date has been planned, the parties are invited to meet at the proposed time, place, and location. A simplified screen shot of an example suggestion of a location to meet to be used in the on-line dating platform. The platform can take that address information and use it to find an optimal dating location. Both participants can also provide contact information (cell phone) such that if either person is running late or needs to cancel the meeting, they can communicant with an electronic device. That is capable of transmitting, receiving, or recording messages, images, sounds, data, or other information by electronic means or that, in appearance, purports to be a cell phone, computer, or such other device Note that voice-mail or text messages can be sent to either user in cases where an individual is running late or cannot make the pre-date meeting. After the pre-date request is sent. The end user receiving this message can elect to accept this date or the end user can suggest alternative locations for this meeting. Once these items have been completed, a pre-date request is then sent to the platform. Data transmission refers to the process of transferring data between two or more digital devices. A predate is a short, low pressure, in-person meeting between an end user and the selected match. The pre-date may be thought of as an intermediate step between email and a full-fledged date, which may be inclusive of dinner. An offline component (as described below) such that one or more end users can meet, gather information, resolve to meet, and then subsequently meet in person. End users 12 may also seek to access or to initiate a communication with other users that may be delivered via communications network 14. End users 12 may review data {such as profiles for example) associated with other users in order to make matching decisions or elections. Data, as used herein in this document, refers to any type of numeric, voice, video, or script data, or any other suitable information. End user may be representative of a cellular telephone, which is a telecommunication device that uses radio waves over a networked area (cells/texts) required to have phone number and is served through a cell site or base station at a fixed location, enabling calls to transmit wirelessly over a wide range, to a fixed landline or via the Internet, (see Terrill: Col. 5 line 1- 67, Col. 6 line 1-67, Col. 15 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67 and FIG. 1-24). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises: receiving location information from the first user indicating a location of the first user at a first time; receiving location information from the second user indicating a location of the second user at a second time).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a message sent from the first user to a second user of Shenoy, Escapa and Aagaard in order to have incorporated an on-line dating service, as disclosed by Terrill, since both of these mechanisms are directed to networking architectures have grown increasingly complex in communications environments. In recent years, a series of protocols and configurations have been developed in order to accommodate a diverse group of end users having various networking needs. Many of these architectures have gained significant notoriety because they can offer the benefits of automation, convenience, management, and enhanced consumer selections. Certain network protocols may be used in order to allow an end user to conduct an on-line search of candidates to fill a given vacancy. These protocols may relate to job searches, person finding services, real estate searches, or on-line dating. While some naive business people believe that on-line dating is simply a matter of matching supply and demand, there is statistical and empirical evidence to suggest that successful online dating entails far more. network environment is provided that greatly reduce disadvantages and problems associated with conventional on-line dating management techniques. A designation of the slider bar by one of the end users represents a quantitative value to be processed by the central web site. The central web site can use the interest rating component to match two of the end users that have substantially similar interest ratings. For example, in some embodiments, a personality profile can be displayed to the end user concurrently with the personality profile of a potential candidate. Using such a comparison/ contrast format, the end user could readily see how his interests and character traits are aligned or asymmetrical: either of which may produce positive or negative outcomes. Other comparisons (or overlay formats) can be provided by the question/answer sections of the dating platform. Note that many of the questions being answered by a given participant may be pre-selected by the interested participant. Incorporating the teachings of Terrill into Shenoy, Escapa and Aagaard would produce a feature in a network environment is provided that includes a central web site operable to interface with one or more end users and to manage information related to one or more of the end users. The central web site includes a set of questions for one or more of the end users to complete, whereby the central web site is operable to display a comparison of answers for the questions that are submitted by a first end user and a second end user, as disclosed by Terrill, (see Abstract).
However, the combination of Shenoy, Escapa, Aagaard and Terrill do not appear to specifically disclose determining that the location of the first user at the first time is within a first tolerance of the location of the second user at the second time; and determining that the first time is within a second tolerance of the second time.  
In the same field of endeavor, Rodriguez discloses determining that the location of the firs user at the first time is within a first tolerance of the location of the second user at the second time; and determining that the first time is within a second tolerance of the second time (Rodriguez discloses digital device use for communications between users. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. In a chat conversation between user devices. The one or more characteristics can include a geographic location of at least one of the one or more particular user devices, a local time for at least one of the one or more particular user devices such as user's location and time at the location. If Jim is free to meet at 4:00 (server module) may contact user Jim (or Jim's scheduling bot) to exchange messages, and provide a response to user. Location Services allows apps and websites (including Maps, Camera, Weather, and other apps) to use information from cellular. A geometric dimensioning and tolerance location control used on device. GPS satellites broadcast their signals in space with a certain accuracy, but what you receive depends on additional factors, including satellite geometry, signal blockage, atmospheric conditions, and receiver design features/quality, (see Rodriguez: Para. 0028- 0035, 0163, 0286-0292, 0321, 0409-0416 and 0423-0437). This reads on the claim concept of determining that the location of the first user at the first time is within a first tolerance of the location of the second user at the second time; and determining that the first time is within a second tolerance of the second time).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy, Escapa, Aagaard and Terrill in order to have incorporated tolerance of the location, as disclosed by Rodriguez, since both of these mechanisms are directed to using a mobile device even powering it on exposes location data. Mobile devices inherently trust cellular networks and providers, and the cellular provider receives real-time location information for a mobile device every time it connects to the network. This means a provider can track users across a wide area. Location data from a mobile device can be obtained even without provider cooperation. These devices transmit identifying information when connecting to cellular networks. When evaluating tolerances that are a set tolerance value, the calculation is impacted by how the high/low tolerance values are applied to location. Define value and percent/distance tolerances to override exceptions generated by the match rules. The Matching process uses match tolerances when comparing with the other user location. Users identify their location and share it with others users. Apps measure a distance between objects (Google Maps mark your location and show the nearest cafe). ln-app maps build optimum routes from one point to another (shows the fastest ways to the destination). All today's mobile devices have an in-built GPS module, so GPS is by far the most popular way to locate a device outdoors. GPS receives signals from the satellite, and it's highly precise (down to 15 meters/49 feet), works almost everywhere, and doesn't require an Internet connection. The Global Positioning System (GPS) is a GNSS (Global Navigation Satellite System) that consists of a ground-based control system, a series of satellites, and any number of anonymous receivers. It's a system of satellites that communicate one way, and the signals that come from them have nothing to do with mobile networks. All location values are communicated to your app or Web site as a mathematical point of infinitely small size. The something that's missing is the knowledge that people often confuse precision and accuracy. There are additional APls that can provide all sorts of data on roads, traffic, businesses, and more. Many apps get permissions for all sorts of irrelevant sensors and data on phones. Use location only when it benefits the user never because more data is good just for your own internal purposes or to sell users' information. Incorporating the teachings of Rodriguez into Shenoy, Escapa, Aagaard and Terrill would produce a method includes initiating an embedded application in association with a chat interface displayed by a messaging application that executes at least in part on a first user device. The chat interface displays messages originating from other user devices participating in a chat conversation over a network and associated with chat users. An indication is received over the network that one or more particular devices of the other user devices have connected to an embedded session associated with the embedded application. In response, chat identities associated with particular users of the particular user devices are provided from the messaging application to the embedded application. The particular users are designated as member users of the embedded session, and the embedded application is updated based on data received from particular user devices of the embedded session, as disclosed by Rodriguez, (see Abstract). 
Regarding dependent claim{s) 6, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises: determining a probability that the first user and the second user had the in-person meeting, the probability determined in part by applying a machine-learning algorithm to the message, the machine-learning algorithm adapted to determine the probability that the first user and the second user had the in-person meeting based on at least the message received from the first user; and determining that the probability is greater than a threshold.
 In the same field of endeavor, Rodriguez discloses wherein determining that the first user and the second user had the in-person meeting comprises: determining a probability that the first user and the second user had the in-person meeting, the probability determined in part by applying a machine learning algorithm to the message, the machine-learning algorithm adapted to determine the probability that the first user and the second user had the in-person meeting based on at least the message received from the first user; and determining that the probability is greater than a threshold (Rodriguez discloses if user a suggests meeting for coffee to user B states with a digital device use for communications between users. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. In a chat conversation between user devices. The chat interface displays messages originating from other user devices participating in a chat conversation over a network and associated with chat users. The system may contact users scheduling bot to exchange messages, and provide a response to end user. Training may include applying supervised learning techniques and Machine learning is a form of Al that enables a system to learn from data rather than through explicit programming. A machine-learning model is the output generated when you train your machine learning algorithm with data. After training, when you provide a model with an input, you will be given an output. Unsupervised learning conducts an iterative process, analyzing data without human intervention. Classification models must predict a probability of class membership. Algorithms are designed using probability (e.g. Naive Bayes). Learning algorithms will make decisions using probability based on the threshold probability of occurrence. A threshold number of top ratings) may be selected by user input as a command or message that triggers an action in an associated embedded application. User input is received from one or more-member users of one or more-member devices of the one or more other user devices, such as chat/text/message. Threshold value and consider all those decision score values which are less than this decision Threshold as a negative class {0) and all those decision score values that are greater than this Decision Threshold value as a positive class (1), (see Rodriguez: Para. 0289-0290, 0410-0423, 0460-0467 and 0482-0486). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises: determining a probability that the first user and the second user had the in-person meeting, the probability determined in part by applying a machine-learning algorithm to the message, the machine-learning algorithm adapted to determine the probability that the first user and the second user had the in-person meeting based on at least the message received from the first user; and determining that the probability is greater than a threshold). 
Regarding dependent claim(s) 10, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose further comprising: determining, based on the score of the second user, a recommendation of a third user for a fourth user, wherein determining the recommendation of the third user for the fourth user comprises implementing a machine-learning algorithm adapted to determine, based in part on a set of features comprising the score of the second user, a set of recommendations among a set of users; and presenting a profile of the third user to the fourth user.
In the same field of endeavor, Rodriguez discloses further comprising: determining, based on the score of the second user, a recommendation of a third user for a fourth user, wherein determining the recommendation of the third user for the fourth user comprises implementing a machine-learning algorithm adapted to determine, based in part on a set of features comprising the score of the second user, a set of recommendations among a set of users; and presenting a profile of the third user to the fourth user (Rodriguez discloses if user A suggests meeting for coffee to user B states with a digital device use for communications between users (multiple member users and/or chat users). a plurality of suggested commands can be generated and can be ranked based on one or more predetermined criteria by using a ranking score machine learning model and based training data set. A recommendation can describe a particular action that is suggested for the user. A recommendation engine (e.g., based on rules used in determining outcomes in the embedded application, other rule sets, decision trees, etc.) to determine the suggested response items/within multi users for each other's. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. In a chat conversation between user devices. The system may contact users scheduling bot to exchange messages, and provide a response to end user. Training may include applying supervised learning techniques and Machine learning is a form of Al that enables a system to learn from data rather than through explicit programming. A machine-learning model is the output generated when you train your machine-learning algorithm with data. After training, when you provide a model with an input, you will be given an output. Unsupervised learning conducts an iterative process, analyzing data without human intervention. Classification models must predict a probability of class membership. Algorithms are designed using probability (e.g. Na"ive Bayes). Learning algorithms will make decisions using probability based on the threshold probability of occurrence. A threshold number of top ratings) may be selected by user input as a command or message that triggers an action in an associated embedded application. User input is received from one or more-member users of one or more-member devices of the one or more other user devices, such as chat/text/message.), (see Rodriguez: Para. 0276-0290, 0302-0310, 0410-0423, 0348, 0460- 0467 and 0482-0486). This reads on the claim concept of further comprising: determining, based on the score of the second user, a recommendation of a third user for a fourth user, wherein determining the recommendation of the third user for the fourth user comprises implementing a machine-learning algorithm adapted to determine, based in part on a set of features comprising the score of the second user, a set of recommendations among a set of users; and presenting a profile of the third user to the fourth user).
Regarding claim 14, (drawn apparatus): claim 14 is apparatus claims respectively that correspond to method of claim 3. Therefore, 14 is rejected for at least the same reasons as the method of 3.
Regarding claim 17, (drawn apparatus): claim 17 is apparatus claims respectively that correspond to method of claim 6. Therefore, 17 is rejected for at least the same reasons as the method of 6.
Regarding claim 21, (drawn apparatus): claim 21 is apparatus claims respectively that correspond to method of claim 10. Therefore, 21 is rejected for at least the same reasons as the method of 10.
Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Escapa et al. (US 2019/0354910 A1, hereinafter Escapa) in view of Aagaard et al. (US 2020/0082350 A1, Aagaard) and in view of Adamson et al. (US. 10,510,026 B1, hereinafter Adamson).
Regarding dependent claim(s) 4, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises receiving at least one of an indication from the first user that the first user and the second user had the in-person meeting and an indication from the second user that the first user and the second user had the in-person meeting.
In the same field of endeavor, Adamson discloses wherein determining that the first user and the second user had the in-person meeting comprises receiving at least one of an indication from the first user that the first user and the second user had the in-person meeting and an indication from the second user that the first user and the second user had the in-person meeting (Adamson discloses an in-person meeting, these solutions often provide little information about what meeting locations are available. As such, these solutions are unable to dynamically recommend the most effective room available for a meeting based on the location. A first computing system, access via a computer network to a scheduling application program interface (API) for scheduling meetings; receiving, at the server system via the computer network, a meeting request from a second computing system associated with a meeting organizer via the API, the meeting request being a request to schedule a meeting at a particular time and place. An indication of the identified redundant user IDs included in the meeting; providing, in graphical user interfaces to one or more users. Receive user input via input device indicating User IDs of meeting invitees, (see Adamson: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67 and Col. 7 line 1-67). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises receiving at least one of an indication from the first user that the first user and the second user had the in-person meeting and an indication from the second user that the first user and the second user had the in-person meeting). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy, Escapa and Aagaard in order to have incorporated indicating between users, as disclosed by Adamson, since both of these mechanisms are directed to data may enter an information system in a variety of different ways, and the input device that is most appropriate will usually depend on the type of data being entered into the system, how frequently this is done, and who is responsible for the activity. All interactions between a potential or active customer and a company. As a scientific process it could be applied to anything. The user experience part refers to the interaction between the user and a product or service (user). User interface design is a strictly digital term. A user interface is the point of interaction between the user and a digital device or product like the touchscreen on your smartphone, or the touchpad you use to select what kind of coffee you want from the coffee machine. In relation to websites and apps, UI design considers the look, feel, and interactivity of the product. User interface (UI) design is the process designers use to build interfaces in software or computerized devices, focusing on looks or style. An indicator is a way of making a page element (be it content or part of the user interface) stand out to inform the user that there is something special about it that warrants the user's attention. Often, the indicator will denote that there has been some change to the item represented by that element. Indicators are used quite frequently to signal validation errors or notifications, they can also be used on their own. Indicators are visual cues intended to attract users' attention to a particular piece of content or UI element that is dynamic in nature. (If something always looks the same, it's not an indicator, no matter how flamboyantly it's designed.). They are associated with a UI element or with a piece of content, and should be shown in close proximity to that element. They do not require that a user act, but are used as a communication tool to cue the user to something of note. Study the market trends, demographics (male-female ratio, age, income, location, etc.), and psychometric parameters to define a detailed user portrait. Build a behavior-stimulating feature on top of the general functionality of a dating app. For instance, give rewards when a user logs into the app, creates a great profile, writes messages, or for other actions. Motivate users to use good quality photos for their profiles. As well, personalized feeds, a unique matchmaking function, and app moments can help with user engagement. Incorporating the teachings of Adamson into Shenoy, Escapa and Aagaard would produce method for scoring electronic meeting requests for attendee redundancy. In an example method, the method includes retrieving, using one or more processors, user IDs of meeting attendees; retrieving, using the one or more processors, one or more characteristics associated with the user IDs; retrieving, using the one or more processors, a rule having one or more parameters for scoring meeting composition; comparing, using the one or more processors, the one or more characteristics associated with the user IDs based on the one or more parameters of the rule, as disclosed by Adamson, (see Abstract).
 Regarding dependent claim(s) 5, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises locating at least one keyword of a set of keywords in the message received from the first user, the set of keywords comprising keywords indicating that the first user and the second user are planning to meet.
In the same field of endeavor, Adamson discloses wherein determining that the first user and the second user had the in-person meeting comprises locating at least one keyword of a set of keywords in the message received from the first user, the set of keywords comprising keywords indicating that the first user and the second user are planning to meet (Adamson discloses the redundancy scorer 322 determines an objective of the meeting (also called a category or meeting type). Responsive to such a request, the analytics engine may generate and send an electronic message (e.g., e-mail, text message, mobile notification, etc.) and electronic meeting invitations (e.g., messages). The redundancy scorer 322 may determine an objective of the meeting by parsing the meeting request for objective related information {e.g., inclusion or exclusion of certain keywords), and determining the objective based thereon. The meeting, the redundancy scorer 233 may update the redundancies based on the changes in the invitees. In further implementations, the meeting scheduling interface 1000 may be displayed in different ways. For example, a report may be generated and displayed, a notification may be sent to individual invitees, etc. An in-person meeting, these solutions often provide little information about what meeting locations are available. As such, these solutions are unable to dynamically recommend the most effective room available for a meeting based on the location. A first computing system, access via a computer network to a scheduling application program interface (API) for scheduling meetings; receiving, at the server system via the computer network, a meeting request from a second computing system associated with a meeting organizer via the API, the meeting request being a request to schedule a meeting at a particular time and place. An indication of the identified redundant user IDs included in the meeting; providing, in graphical user interfaces to one or more users. Receive user input via input device indicating User IDs of meeting invitees, (see Adamson: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67, Col. 6 lines 1-67, Col. 7 line 1- 67, Col. 19 line 1-67 and Col. 28 line 1-67). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises locating at least one keyword of a set of keywords in the message received from the first user, the set of keywords comprising keywords indicating that the first user and the second user are planning to meet). 
Regarding claim 15, (drawn apparatus): claim 15 is apparatus claims respectively that correspond to method of claim 4. Therefore, 15 is rejected for at least the same reasons as the method of 4.
Regarding claim 16, (drawn apparatus): claim 16 is apparatus claims respectively that correspond to method of claim 5. Therefore, 16 is rejected for at least the same reasons as the method of 5. 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Escapa et al. (US 2019/0354910 A1, hereinafter Escapa) in view of Aagaard et al. (US 2020/0082350 A1, Aagaard) in view of Wu et al. (US 2017/0109446 A1, hereinafter Wu). 
Regarding dependent claim(s) 7, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose wherein the notification comprises at least one of a way to improve a user profile and a way to improve a date.
In the same field of endeavor, Wu discloses wherein the notification comprises at least one of a way to improve a user profile and a way to improve a date (Wu discloses a system that could facilitate off-line social interaction by incorporating Attendee specific personalized introductions, group matching, or Networking Activity recommendations would help make interpersonal networking more efficient and effective for potential Attendees. A Recommendation score may alternatively or additionally, be based on how much a Recommended Networking Activity or social interaction would contribute to a user's personal or professional goals, or considerations of group dynamics, such as how much the user's presence at a Recommended Networking Activity or social interaction would improve the activity or social interaction for other Attendees or involved users. A user profile defined user information on the app (a medium interest in meeting a romantic partner). The recommendation system interface, such as an app or interpersonal networking interface device, a notification (e.g. email, text, mobile or desktop push notification, phone call, etc.), or any other way. Attendee may be visible to the specific user or attendee, or may alert the specific user or Attendee through a notification, e-mail, or another message. A personal introduction between two system users may be defined to only consider Characteristics and Interests that have validity weights over a defined threshold for both users, (see Wu: Para. 0102, 0160-0164, 0188, 0196, 0216, 0221 and 0253). This reads on the claim concept of wherein the notification comprises at least one of a way to improve a user profile and a way to improve a date). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a message sent from the first user to a second user of Shenoy, Escapa and Aagaard in order to have incorporated a user profile and a way to improve a date, as disclosed by Wu, since both of these mechanisms are directed to it is possible to implement advanced matching algorithms with the help of Al or AR. Similar to Netflix and Amazon, a dating app can base its recommendations on complex data analysis. Facial recognition, biological data use, and behavior analysis would definitely provide more efficient matching and predictions. This feature is common in social networks, but most dating apps do not have a personalized feed. If you implement this, users can express their thoughts and ideas, and share photos so that they have a better chance of finding their soulmate. A messenger is another core component in a dating app. whichever matchmaking process you apply; the next step always involves communication. Users can be notified about connections to meet interest in a dating app. they can be sent in the form of potential dates based on navigations throughout the city, visited places, and intersection points. Online dating is simply a method of meeting people, and it has advantages and disadvantages. The variety of dating sites is constantly growing, with many sites focused on very specific groups or interests. The optimum number of clusters will be determined based on specific evaluation metrics which will quantify the performance of the clustering algorithms. To evaluate the clustering algorithms, create an evaluation function to run on list of scores. In social media, a follow means a user would like to keep updated with another user's activities. Follows are different from likes and shares. Likes mean user find some content interesting; shares mean user would like others in his/her circle to know. But a follow means his/her interest in receiving time to time updates. Creating a matching rule is an iterative process in which you enter the factors used to determine if one record is a match for another. For each domain in the rule, enter a numerical weight that determines how the matching analysis for the domain will be compared to that for each other domain in the rule. The weight indicates the contribution of the field's score to the overall matching score between two records. The calculated scores assigned to each source field are summed together for a composite matching score for the two records. Notification, attributes are uniquely identified by their name. Attribute types belong to a pre-defined set of type. Incorporating the teachings of Wu into Shenoy, Escapa and Aagaard would produce an interpersonal network manager maintains data on user characteristics and interests, and updates this data based on direct feedback and inferences drawn from various kinds of user associated information, as disclosed by Wu, (see Abstract).
Regarding claim 18, (drawn apparatus): claim 18 is apparatus claims respectively that correspond to method of claim 7. Therefore, 18 is rejected for at least the same reasons as the method of 7. 
 Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Escapa et al. (US 2019/0354910 A1, hereinafter Escapa) in view of Aagaard et al. (US 2020/0082350 A1, Aagaard) and in view of Brisebois et al. (US. 10,417,613 B1, hereinafter Brisebis). 
   Regarding dependent claim(s) 8, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, preventing the second user from transmitting a second message destined for a third user. 
In the same field of endeavor, Brisebis discloses further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, preventing the second user from transmitting a second message destined for a third user (Brisebois discloses each user may have a profile that includes a list of package identifiers for that user which multi users. The profile corresponds (e.g., personal message, business message and text etc.). The user permission manager 1262 maintains an access profile for each user of the cross-platform DLP system. The cross-platform DLP policy can be applied and evaluated against such communications for purposes of identifying violations. The access profile can be created based on, for example, directory information (e.g., Active Directory). The user's ability to take the enforcement action may be conditioned on violation(s) having occurred. The actions that can be taken may include publishing a warning to the user, alerting an administrator or other designated user, preventing further actions by the user, forcing user log off. User-initiated communication events include a user creating, drafting, receiving, viewing, opening, editing, transmitting or otherwise accessing or acting upon a communication. The classification to which the profile corresponds (e.g., personal message, business message, etc.), (see Brisebois Col. 14 line 1-67, Col. 16 line 1-67, Col. 22 line 1-67, Col. 43 line 1-67, Col. 45 line 1-67, Col. 46 line 1-67, Col. 53 line 1-67, Col. 57 line 1-67 and Col. 64 line 1-67). This reads on the claim concept of further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, preventing the second user from transmitting a second message destined for a third user).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy and Wu in order to have incorporated violations of the platform policy, as disclosed by Brisebois, since both of these mechanisms are directed to specifies a platform as the base platform if this policy is enabled in that platform. This policy migrates data from the base platform's profiles to the cross-platform settings store. Each platform's own set of profiles are stored in a separate OU. You must decide which platform's profile data to use to seed the cross-platform settings store. It is referred to as the base platform. If the cross-platform settings store contains a definition file with no data, or the cached data in a single-platform profile is newer than the definition's data in the store, Profile Management migrates the data from the single-platform profile to the store unless you disable this policy. Crossplatform apps are riding the popularity of mobile application development. Its ability to run in multiple mobile platforms allows startups to save cost and decrease development time. Mobile applications are mobile apps developed to function for multiple mobile platforms. These apps are compatible with more than one operating system. Mobile applications are using native elements to give the user great experience despite the device they use. So they share the same codebase for all platforms, but they can have their own respectful differences in UI. Using location map accounts, the app analyzes user data and offers matches based on geographical location, common interests or mutual friends. A variety of communication technologies. We use the term to include both text and instant messages sent from built in and native applications such as SMS and MMS, instant messaging applications built into devices such as Apple's iMessage, and instant messaging apps that a user must download onto their device, like WhatsApp. Mobile applications frequently access sensitive personal information to meet user or business requirements. Because such information is sensitive in general, regulators increasingly require mobile app developers to publish privacy policies that describe what information is collected. If your Action contains content that may be inappropriate for general audiences, it must include a disclaimer at the beginning of the user's first conversation with the Action and in the Assistant Directory description. Information associated with the detected violation, the context information, and/or the like. The information associated with the detected violation can include, for example, user-identification information (e.g., name, user name, ID, etc.), violation type (e.g., identification of the particular violation if multiple violation types are allowed by the app platform), a time of the violation, a communication that constituted the violation, a communication identifier for the communication that constituted the violation, and/or other information that is readily accessible at a time of violation detection. Incorporating the teachings of Brisebois into Shenoy and Wu would produce includes determining timing information, device-identification information, and user-location information for the set of logged user initiated events, as disclosed by Brisebois, (see Abstract).  
Regarding dependent claim(s) 9, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, terminating a service of the second user.
In the same field of endeavor, Brisebis discloses further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, terminating a service of the second user (Brisebois discloses each user may have a profile that includes a list of package identifiers for that user which multi users. The profile corresponds (e.g., personal message, business message and text etc.). The process can continue indefinitely {e.g., until terminated by rule or by an administrator or other user). The user permission manager 1262 maintains an access profile for each user of the cross-platform DLP system. The cross-platform DLP policy can be applied and evaluated against such communications for purposes of identifying violations. The access profile can be created based on, for example, directory information (e.g., Active Directory). The user's ability to take the enforcement action may be conditioned on violation(s) having occurred. The actions that can be taken may include publishing a warning to the user, alerting an administrator or other designated user, preventing further actions by the user, forcing user log off. User-initiated communication events include a user creating, drafting, receiving, viewing, opening, editing, transmitting or otherwise accessing or acting upon a communication, (see Brisebois Col. 14 line 1-67, Col. 16 line 1-67, Col. 22 line 1-67, Col. 43 line 1-67, Col. 45 line 1-67, Col. 46 line 1-67, Col. 53 line 1-67, Col. 57 line 1-67, Col. 63 line 1-67 and Col. 64 line 1-67). This reads on the claim concept of further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, terminating a service of the second user).
Regarding claim 19, (drawn apparatus): claim 19 is apparatus claims respectively that correspond to method of claim 8. Therefore, 19 is rejected for at least the same reasons as the method of 8. 
Regarding claim 20, (drawn apparatus): claim 20 is apparatus claims respectively that correspond to method of claim 9. Therefore, 20 is rejected for at least the same reasons as the method of 9.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Escapa et al. (US 2019/0354910 A1, hereinafter Escapa) in view of Aagaard et al. (US 2020/0082350 A1, Aagaard) and in view of Kramer (US. 9,355,358 B1, hereinafter Kramer).
Regarding dependent claim(s) 11, the combination of Shenoy, Escapa and Aagaard discloses the method as in claim 1. However, the combination of Shenoy, Escapa and Aagaard do not appear to specifically disclose further comprising: receiving a second message from the first user; transmitting the second to a third user; determining, based at least in part on the message, that the first user and the third user had a second in-person meeting; transmitting a second request to the first user for a second set of data, the second set of data comprising information about the second in-person meeting between the first user and the third user; receiving the second set of data from the first user; determining, based on the second set of data, a second score of the third user; determining, based in part on the first score and the second score, a recommendation of a fourth user for the first user; and presenting a profile of the fourth user to the first user. 
In the same field of endeavor, Kramer discloses further comprising: receiving a second message from the first user; transmitting the second to a third user; determining, based at least in part on the message, that the first user and the third user had a second in-person meeting (Kramer discloses as part of an on line dating website, users are matched, in part, based on referral information provided by acquaintances. Online dating sites often utilize user-fillable forms that seek to build a user profile with questions before meeting face to face. That requires transmitting message/text between users. Users {include multiple users) can view profiles, pictures, and other media to build an impression and ultimately determine if they are interested in the person. Determining relationship compatibility between a subject user and one or more other users. They system includes transmitting and receiving responses from users. The website interface includes, text message, email, or other form of communication. Online dating website, where users can register a subject user acquaintance, provide input about them, and provide the opportunity for the subject user to meet other users (for the first time/second time/more time). a user interface on a mobile device, such as a network-ready mobile phone, personal data assistant, tablet, or other portable computing system and receive information from the system, (see Kramer: Col. 4 line 35-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67 and Col. 9 line 1-67). This reads on the claim concept of further comprising: receiving a second message from the first user; transmitting the second to a third user; determining, based at least in part on the message, that the first user and the third user had a second in-person meeting);
transmitting a second request to the first user for a second set of data, the second set of data comprising information about the second in-person meeting between the first user and the third user; receiving the second set of data from the first user; determining, based on the second set of data (Kramer discloses as part of an online dating website, users are matched, in part, based on referral information provided by acquaintances. Online dating sites often utilize user-fillable forms that seek to build a user profile with questions before meeting face to face. That requires transmitting message/text between users. Users (include multiple users) can view profiles, pictures, and other media to build an impression and ultimately determine if they are interested in the person. The information submitted by the one or more acquaintances of the subject can be received by the system at any time after the request by the subject user has been made (include multiple users). Online dating website, where users can register a subject user acquaintance, provide input about them, and provide the opportunity for the subject user to meet other users (for the first time/second time/more time). a user interface on a mobile device, such as a network-ready mobile phone, personal data assistant, tablet, or other portable computing system and receive information from the system. Data collected about the subject user from one or more acquaintances, such as user's information. Users' profiles, thus providing the capability for users to view potential relationship partners (second inperson meeting). Data from the input of users, such as subject users and acquaintances of the subject users, are utilized to analysis for determining relationship compatibility. Transmission is actually process of sending and propagating analog or signal of digital information, (see Kramer: Col. 4 line 35-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 9 line 1-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67 and Col. 16 line 1-67). This reads on the claim concept of transmitting a second request to the first user for a second set of data, the second set of data comprising information about the second in-person meeting between the first user and the third user; receiving the second set of data from the first user; determining, based on the second set of data),
a second score of the third user; determining, based in part on the first score and the second score, a recommendation of a fourth user for the first user; and presenting a profile of the fourth user to the first user (the data analysis module can compute a compatibility score using correspondence analysis. The compatibility score can be a measurement of the likelihood that two or more users will form a successful relationship. The module generating a validity score associated with the user's validated user profile, wherein the validity score is commensurate with the other user's verification of the user's personality profile. Online dating sites often utilize user-fillable forms that seek to build a user profile with questions before meeting face to face. That requires transmitting message/text between users. Users (include multiple users) can view profiles, pictures, and other media to build an impression and ultimately determine if they are interested in the person. The panel can recommend that the subject user be put in contact with one or more other users of the system based on the results of the interview. That suggested the likelihood of a successful relationship there between, and using the indication to refine the personality profile of the first user in subsequent determinations of the compatibility value. Suggested Connections section shows/presenting a profile thumbnail images of potential relationship partners, which can be other users of the system (a recommendation of a fourth user for the first user/presenting a profile), (see Kramer: Col. 4 line 35-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 9 line 1-67, Col. 11 line 1-67, Col. 12 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67 and Col. 16 line 1-67). This reads on the claim concept of a second score of the third user; determining, based in part on the first score and the second score, a recommendation of a fourth user for the first user; and presenting a profile of the fourth user to the first user).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy, Escapa and Aagaard in order to have incorporated second in-person meeting between users, as disclosed by Kramer, since both of these mechanisms are directed to these on line dating services run on a curious mix of technology, science, alchemy and marketing. Under the covers, they combine large databases with business intelligence, psychological profiling, matching algorithms and a variety of communications technologies to match up singles and to convert one-time visitors into paying monthly subscribers. Online matchmaking services typically ask users to fill out questionnaires about their lifestyle, hobbies, work, and other interests. In some cases, these questionnaires are extremely comprehensive: asks each user to fill out a question psychological profile in order to receive matches (Perfect your algorithm). Think about what values will be the most important to your potential users and how you should rank their matches. A profile page acts as the home page of a profile. It gives the essential and sharable information of a user. All profiles are customizable and the user gets to decide what shows up on their profile. A user must be able to send a friend request or just follow the account he/she likes in order to see other users. Communicating a user needs to share a file with his conversational partner and notifications another essential feature of almost any application. Such a feature is extremely necessary for both users, as the owner of the resource. Users will especially need analytical tools if they want to promote their user profile or services to anther users. Each data structure has an interface. Interface represents the set of operations that a data structure supports. An interface only provides the list of supported operations, type of parameters they can accept and return type of these operations. A user interface is the view of a database interface that is seen by the user. User interfaces are often graphical or at least partly graphical (GUI - graphical user interface) constructed and offer tools which make the interaction with the database easier. This interface consist of forms which are adapted to the user. He/She can fill in all of the fields and make new entries to the database or only some of the fields to query the other ones. But some operations might be restricted by the application. User interface describes the way in which a human interacts with a machine. UI makes the exchange between users and machines possible. Incorporating the teachings of Kramer into Shenoy, Escapa and Aagaard would produce utilizes personality information provided by acquaintances of a subject user to match personality traits of other users. The systems and methods described herein can be used, e.g., as part of an online dating website, users are matched, in part, based on referral information provided by acquaintances, as disclosed by Kramer, (see Abstract).
Regarding claim 22, (drawn apparatus): claim 22 is apparatus claims respectively that correspond to method of claim 11. Therefore, 22 is rejected for at least the same reasons as the method of 11.
                                                                  Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims
above for the convenience of the applicant. Although the specified citations are representative of the
teachings in the art and are applied to the specific limitations within the individual claim, other passages
and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant
fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the examiner and the
additional related prior arts made of record that are considered pertinent to applicant's disclosure to
further show the general state of the art.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164